DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the term “disclosed” is used.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,11-16,19, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Peng et al. (10,909,983).
In regard to claim 1, Peng et al. show in Figure 5 a voice enabled device and method comprising: obtaining information related to recognition of a wakeup word by a first device (item 502,para 153),  obtaining at least one voice signal recognized by at least one among the first device and second devices registered to the same account as the first device (items 504,514), and selecting a device that will respond to the wakeup word based on the at least one voice signal (items 516,520).

In regard to claims 3 and 13, Peng et al. show in Figure 7, that the obtaining of a voice signal(s) comprises selecting at least one device to ask for a voice signal from among the first and second devices by using a pre-trained classification model (item 706, Fig. 4, item 174).
In regard to claims 4 and 14, Peng et al. show in Figure 7, that the obtaining of a voice signal(s) comprises: obtaining the probability of activation of each of the first and second devices by using the classification model (items 706,708),  and selecting at least one device to ask for a voice signal from among the first and second devices based on the probability of activation (frequency value that the voice-enabled device is utilized, item 714).
In regard to claims 5 and 15, Peng et al. show that the probability of activation is obtained by applying probability of frequency usage (claimed recognition situation information)  related to the first device, the second devices, and the user’s account who has spoken the wakeup word (Fig. 7).
In regard to claims 6 and 16, Peng et al. show that the recognition situation information comprises: information on the activation history of the first and second devices (Fig. 7, para 71, probabilities are based on the most often used device).
In regard to claims 11 and 19, Peng et al. show an apparatus for selecting a voice-enabled device, the apparatus comprising: a communication module for obtaining 
In regard to claims 12 and 20, Peng et al. shows the apparatus above, wherein the processor selects the device closest to the positon where the wakeup word is spoken by analyzing the at least one voice signal (Fig. 5, item 512, location model) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (cited above) in view of Gordaychik (10,880,895). 
In regard to claims 7-9 and 17-18, Peng et al. show the voice-enabled device discussed above. Peng et al. does not specifically show that at 5G network is used which can receive downlink control information (DCI) and synchronization signals. Gordaychik show a system and method for a 5G network that includes DCI data (paras 1-2,28,111) and synchronization signals (para 20). Therefore, it would be obvious to 
In regard to claim 10, Peng et al. show the voice-enabled device discussed above which can include a neural network (claimed AI processor, para 160).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (10,964,317) show a Voice Wakeup Method device and system is well known in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        April 7, 2021